DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on November 22, 2021 and the Examiner Interview mailed on February 11, 2022.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220307 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 62/852,202.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “generating the purchase offer for each provider that prequalified the applicant based on the application of the information associated with the request for building the purchase offer, information associated with the selected product, information associated with the application, and information associated with pricing for each of the respective providers to micro-services of each provider implementing the one or more rule sets.” 
The phrase “information associated with the selected product” is vague and indefinite because it is unclear whether this refers to the previously recited information associated with the selected product, or to new information associated with the selected product. For purposes of applying the prior art, Examiner will interpret as “the information associated with the selected product.”
The phrase “information associated with the application” is vague and indefinite because it is unclear whether this refers to the previously recited information associated with the applicant, or to new information associated with the application. For purposes of applying the prior art, Examiner will interpret as “the information associated with the applicant.” 
The phrase “information associated with pricing for each of the respective providers” is vague and indefinite because it is unclear whether this refers to the previously recited information associated with pricing for each of the respective providers, or to new information associated with pricing for each of the respective providers. For purposes of applying the prior art, Examiner will interpret as “the information associated with pricing for each of the respective providers.”
Claims 8 and 15 are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of giving a targeted purchase offer to a user, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, representative of claims 8 and 15, includes the following limitations:
Receiving a request for building a purchase offer from a plurality of providers;
Applying one or more rules of each provider to build the purchase offer;
Generating the purchase offer based on various information;
Transmitting the purchase offer for display. 
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
A server;
A client device;
A jailed and non-accessible environment of the server;
Graphical user interface (GUI).
These additional elements are not indicative of integration into a practical application because:
They add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
They generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B:
As discussed with respect to step 2A prong 2 above, the additional elements of a server, a client device, and a graphical user interface (GUI) are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a server, a client device, and a graphical user interface (GUI) are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a server, a client device, and a graphical user interface (GUI) are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
As discussed with respect to step 2A prong 2 above, the additional element of a “jailed and non-accessible environment of the server” generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a “jailed and non-accessible environment of the server” is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a “jailed and non-accessible environment of the server” is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a “jailed and non-accessible environment of the server” merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly.
Claims 2-3 recite receiving information, which is insignificant extra-solution activity (e.g. mere data gathering). See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, and MPEP 2106.05(g).
Claim 4 recites transmitting information, which is well-understood, routine, and conventional. See Intellectual Ventures v. Symantec, 838 F.3d 1307, 1321 and MPEP 2106.05(d).
Claim 5 recites storing information, which is well-understood, routine, and conventional. See Versata Dev. Group, Inc. v. SAP Am., Inc., 
Claim 6 recites invalidating the offer, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 7 recites providing access via a second application, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 20 recites modifying one or more parameters, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett et al. (US 2016/0253753) in view of Obaidi (US 2020/0043066). 

Claims 1, 8
Bennett discloses:
 receiving, at a server (system server, see [0053,0066]) of the backend platform and via a client application (via buyer’s software, see [0057, 0141]) on a client device (client, see [0057]), a request (initiate transaction session, see [0091]) for building a purchase offer (offer loans, see [0048]) for a product (product, see [0048]) from each provider of a plurality of providers (multiple lenders, see [0044]) that prequalified (can qualify, see [0053]) an applicant to purchase the product; 
applying, at the server and within a jailed and non-accessible environment of the server, one or more rule sets of each provider (parameter information of one or more lenders, see [0046]) that prequalified the applicant to process and build, in parallel (parallel, see [0067, 0154]), the purchase offer, wherein each of the one or more rule sets is associated with a respective provider of the plurality of providers (one or more lenders, see [0046]), wherein the one or more rule sets are securely stored in a lender confidential data repository (lender’s loan database, see [0060]) of the jailed and non-accessible environment, such that each of the 
generating the purchase offer (displaying goods/services the buyer is qualified to finance, see [0056]) for each provider that prequalified the applicant based on the application of the information associated with the request for building the purchase offer (different loans, affordable goods, see [0048, 0053]), information associated with the selected product (e.g. vehicle, Ford Explorer, see [0048]), information associated with the application (buyer information, see [0046]), and information associated with pricing (pricing information, see [0111]) for each of the respective providers to micro-services of each provider implementing the one or more rule sets (determine the loans that are applicable, see [0087]); and 
transmitting for display (display, see [0087, 0131]) on a graphical user interface (GUI) of the client device (buyer interface, see [0044]), the purchase offer for each provider that prequalified the applicant via the client application on the client device.
Bennett does not disclose:
within a jailed and non-accessible environment of the server.
Obaidi teaches:
within a jailed and non-accessible environment (matching platform, see [0030, 0045, 0055]) of the server.
Bennett discloses receiving a request for building a purchase offer, applying one or more rule sets, generating the purchase offer, and transmitting the purchase offer for display. Bennett does not disclose a jailed and non-accessible environment, but Obaidi does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the online purchasing system supporting lenders with affordability screening of Bennett with the jailed and non-accessible environment of Obaidi because 1) a need exists for an online loan platform that provides financial incentive to the seller to identify and present loans most favorable to the buyer (see Bennett [0012]); and 2) a need exists for sharing verbal communications and user behavior information with service providers that provide backend functionalities to client devices (see Obaidi [0001]). Having a jailed and non-accessible environment such as a matching platform allows for personalized products and services to be offered to the user.

Claim 15
Bennett discloses:
receive, using an application programming interface (API) operating on the device and via a client application executing on a client device (client, see [0057]), a request (initiate transaction session, see [0091]) for building a purchase offer (offer loans, see [0048]) for a product (product, see [0048]) from each provider of 
access, using the micro-service, a lender confidential data repository (lender’s loan database, see [0060]) of the jailed and non-accessible environment on the device to retrieve respective rule sets for each provider (parameter information of one or more lenders, see [0046]) that prequalified the applicant, each respective rule set defining criteria of the respective provider for generating the purchase offer, wherein the - 34 - respective rule sets are securely stored in the lender confidential data repository (lender’s loan database, see [0060]) such that each of the respective rule sets is inaccessible to providers of other rule sets (individual lender’s requirements, see [0157]); 
apply, using the micro-service, the respective rule set (determine the loans that are applicable, see [0087]) of each provider to process and build, in parallel (parallel, see [0067, 0154]), the purchase offer from each provider; 
generate, using the micro-service, the purchase offer (displaying goods/services the buyer is qualified to finance, see [0056]) for each provider based on the application of information associated with the request for building the purchase offer (different loans, affordable goods, see [0048, 0053]), information associated with the selected product (e.g. vehicle, Ford Explorer, see [0048]), information associated with the application (buyer information, see [0046]), and information associated with pricing (pricing information, see [0111]) to the respective rule set of each provider; 
transmit (display, see [0087, 0131]), using the API, the decrypted purchase offer for each provider to the client application executing on the client device.
Bennett does not disclose:
Generate… applicant;
Encrypt… provider;
Decrypt… provider. 
Obaidi teaches:
generate, using the API, a call to a micro-service (matching platform, see [0030, 0045, 0055]) operating within a jailed and non-accessible environment on the device for each provider that prequalified the applicant; 
encrypt (encrypting data, see [0044]), using the micro-service, the purchase offer for each provider; 
decrypt (decrypting data, see [0044]), using the API, the purchase offer for each provider.
Bennett discloses receiving a request for building a purchase offer, applying one or more rule sets, generating the purchase offer, and transmitting the purchase offer for display. Bennett does not disclose a jailed and non-accessible environment, encrypting data, or decrypting data, but Obaidi does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the online purchasing system supporting lenders with affordability screening of Bennett with the jailed and non-accessible environment and encrypting/decrypting data of Obaidi because 1) a need exists for an online loan platform that provides financial incentive to the seller to identify and present loans most favorable to the buyer (see Bennett [0012]); and 2) a need exists 

Claims 2, 9, 16
Furthermore, Bennett discloses:
communicating with a third-party (third-party credit agency, see [0087]) to obtain a value of the product.  

Claims 3, 10, 17
Furthermore, Obaidi teaches:
the receiving the request for building the purchase offer comprises receiving encrypted applicant information (encrypted data, see [0044]).

Claims 4, 11, 18
Furthermore, Obaidi teaches:
the generating the purchase offer comprises generating an encrypted purchase offer (encrypted data, see [0044]), and the method further comprises: transmitting the encrypted purchase offer to an application programming interface (API), the API being configured to decrypt (decrypting data, see [0044]) the encrypted purchase offer for a single user session on the client application.  

Claims 5, 12, 19
Furthermore, Bennett discloses:
storing the purchase offer in a second repository of the server for a duration of an expiration period (offer is stored for up to 30 days, see [0146]).

Claims 6, 13
Furthermore, Bennett discloses:
invalidating the purchase offer after the duration of the expiration period (at end of 30 days the offer is deleted, see [0146]).  

Claims 7, 14
Furthermore, Bennett discloses:
providing access to the purchase offer for each provider via a second client application (buyer’s software, see figure 12) on a second client device for the duration of the expiration period.

Claim 20
Furthermore, Bennett discloses:
generate a counteroffer (subset of affordable products now available, see [0055]) modifying one or more parameters (e.g. modify loan term or down payment, see [0051, 0055]) of the purchase offer, the counteroffer being based on at least one of the respective rule sets.

Response to Arguments
Applicant argues that the prior art does not teach the amendments.
Examiner disagrees. Applicant has not lexicographically defined a jailed and non-accessible environment of the server. The claims simple state that each of the one or more rule sets is inaccessible by providers of other rule sets. Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Desai et al. (US 2014/0020068) discloses a multi-domain system that enables for service provider personalization on a mobile device. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621